DETAILED ACTION
This is the initial Office action based on the application filed on December 30, 2019.
Claims 1-4, 6-13, and 15-22 are pending.
Claims 1-4, 6-13, and 15-20 have been amended.
Claims 5 and 14 have been canceled.
Claims 21 and 22 have been added.
Claims 1-4, 6-13, and 15-22 are allowed and will be renumbered as 1-20 in the patent.
For clarity of the prosecution history record, Claims 8-13 and 15 are directed to a computer-readable storage device. It is noted that the Applicant’s specification states that “[t]he meaning of the term ‘storage’, as used herein does not refer to signals or energy per se, but rather refers to physical apparatuses and states of matter” (page 15, paragraph [0034]). Thus, such statement appears to provide a special definition that explicitly excludes a computer-readable storage device from being interpreted as transitory signals per se. Therefore, Claims 8-13 and 15 can rely on the special definition and are eligible subject matter under § 101.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on March 17, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent  has been reviewed and is accepted. The terminal disclaimer has been recorded.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with John Ogilvie (Reg. No. 37,987) on March 17, 2021.

The application has been amended as follows:

AMENDMENTS TO THE SPECIFICATION
Please amend page 1, paragraph [0001] of the specification as follows:

[0001] This application is a continuation patent application of copending application with serial number 15/919,192, (US 10,552,123). The aforementioned application is hereby incorporated herein by reference.

AMENDMENTS TO THE CLAIMS


1. (Currently Amended) A method performed by a computer comprising a display, processing hardware, and storage hardware storing instructions configured to cause the computer to perform the method, the method comprising:
executing a code editor comprising editing logic and an editing region displayed on the display, wherein the editing logic is interactively invokable via the editing region to enable text editing in the editing region;
opening, by the code editor, a source code file and displaying source code from the source code file in the editing region, wherein the source code comprises tokens and comments in a first human language, and wherein the code editor stores the source code in a buffer and updates the buffer in response to edits of the source code in the editing region;
performing background compilation or interpretation of the source code to obtain associations between comments in the source code displayed in the editing region and comments identified by the background compilation or interpretation of the source code, and generating translated comments for the identified by the background compilation or interpretation of the source code, wherein the translated comments are in a second human language, and wherein the translated comments in the second human language are not saved to the source code file; and
based on the associations, replacing, in the editing region, the comments in the first human language in the in the second human language.

2. (Currently Amended) A method according to claim 1, further comprising saving the translated comments in the second human language 

3. (Currently Amended) A method according to claim 1, background compilation or interpretation of the source code from the first human language to [[a]] the second human language and displaying the translated tokens, wherein the editing region displays directly-mapped source code and the translated tokens, wherein the directly-mapped source code comprises tokens not replaced by the translated tokens, wherein the code editor maintains a one-to-one mapping between the directly-mapped source code and the source code stored in the buffer, and wherein the code editor does not maintain a one-to-one mapping between the translated tokens and the source code stored in the buffer.

4. (Currently Amended) A method according to claim 3, wherein the translated tokens are not editable in the editing region and are not saved to the source code file when the buffer is saved.

5. (Canceled)

1, wherein a save of the buffer saves edits of tokens in the editing region that were edited and does not save the translated comments.

7. (Currently Amended) A method according to claim 6, wherein the editing region displays lines of the source code, wherein the translated comments are displayed within the lines of the source code, [[and]] wherein replacement of a comment identified by the background compilation or interpretation of the source code with a translated comment comprises inserting the translated comment within a line of the source code, wherein the line of the source code comprises characters prior to the inserting of the translated comment, and wherein the inserting of the translated comment comprises changing alignment of [[the]] characters within the line of the source code according to [[the]] a number of characters displayed to represent the inserted translated comment.

8. (Currently Amended) A computer-readable storage device storing [[an]] a code editor configured to be executed by a computing device, the code editor configured to perform a process, the process comprising:
displaying editable lines of source code in a displayed editing region of the code editor;
mapping compilable or interpretable representation of the source code maintained in a buffer memory by the code editor to the editable lines of source code displayed in the editing region by the code editor; and
replacing, in the displayed in the editing region by the code editor, comments identified by compiling or interpreting the representation of the source from a first human language to a second human language, wherein the code editor interfaces with a compiler or interpreter that compiles or interprets the representation of the source code maintained in the buffer memory to obtain the identified comments, and wherein the compiler or interpreter performs background compilations or interpretations of the representation of the source code responsive to edits of the editable lines of source code displayed in the editing region by the code editor.

9. (Currently Amended) A computer-readable storage device according to claim 8, wherein the representation of the source code does not include representation of the of the identified comments while the of the identified comments are displayed in-line within the editable lines of source code displayed in the editing region by the code editor.

10. (Currently Amended) A computer-readable storage device according to claim 8, wherein the of the identified comments are inserted in locations of the editable lines of source code displayed in the editing region by the code editor that are determined by the or interpretation of the representation of the source code.

11. (Currently Amended) A computer-readable storage device according to claim 8, the process further comprising determining that the identified comments are not in a preferred human language and performing the replacing of the identified comments based thereon.

the first human language to [[a]] the second human language.

13. (Currently Amended) A computer-readable storage device according to claim 12, wherein the second human language corresponds to an indication of a preferred human language.

14. (Canceled)

15. (Currently Amended) A computer-readable storage device according to claim 8, wherein the code editor is further configured to receive arbitrary programming modules to program the code editor, and wherein the process is performed by a plug-in module.

16. (Currently Amended) A computing device comprising storage hardware and processing hardware, the storage hardware storing information configured to cause the processing hardware to perform a process, the process comprising:
displaying lines of source code by [[an]] a code editor configured to enable interactive editing of the displayed lines of the source code, wherein the displayed lines of the source code are stored in an editing buffer of the code editor;
analyzing syntax and grammar of the source code to identify comments and to provide a model of the source code, wherein the model of the source code comprises constructs of the source code not represented in the displayed lines of the source code stored in the editing buffer of the code editor, and wherein the analyzing is performed in a background compilation or interpretation of the source code responsive to edits of the displayed lines of the source code stored in the editing buffer of the code editor;
translating the identified comments from a first human language to a second human language based on determining that the identified comments are not in a preferred human language; and
inserting the translated comments into the displayed lines of the source code.

17. (Currently Amended) A computing device according to claim 16, the process further comprising receiving tokens of the source code, translating the tokens of the source code to the preferred human language, and replacing [[the]] corresponding untranslated portions of the displayed lines of the source code.

18. (Currently Amended) A computing device according to claim 17, wherein [[a]] the tokens of the source code represent at least one of the following: 

19. (Currently Amended) A computing device according to claim 16, wherein the code editor comprises an editing display area configured to enable interactive editing of the displayed lines of source code, wherein the displayed lines of source code comprise text characters in the editing display area, and wherein the constructs of the source code comprise characters added to the editing display area in-line and between the text characters in the editing display area.

of the source code to incorporate into the displayed lines of the source code by applying at least one of the following to one or more constructs of the source code: heuristics, configuration settings, or rules 

21. (New) A method according to claim 1, wherein the tokens of the source code represent at least one of the following: a variable name, a method name, a class name, a property, or a data type type-definition.

22. (New) A method according to claim 1, wherein the second human language corresponds to an indication of a preferred human language.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “performing background compilation or interpretation of the source code to obtain associations between comments in the source code displayed in the editing region and comments identified by the background compilation or interpretation of the source code, and generating translated comments for the comments identified by the background compilation or interpretation of the source code, wherein the translated comments are in a second human language, and wherein the translated comments in the second human language are not saved to 
The closest cited prior art, the combination of US 2012/0131547 (hereinafter “Muir”), US 2012/0233602 (hereinafter “Ramaswamy”), and US 2013/0055223 (hereinafter “Xu”), teaches .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/Qing Chen/
Primary Examiner, Art Unit 2191